Case 4:18-cV-01044-HSG Document 140-2 Filed 04/13/19 Page 1 of 3

EXHIBIT A

Case 4:18-cV-01044-HSG Document 140-2 Filed 04/13/19 Page 2 of 3

auu.o YouR oREAMs mine

38 South Second Street, San lose, CA 95113

February 14, 2018

Mr. Dave Byers

Hearst Corporation

5 Third Street, Suite 200
San Francisco, CA 94103

Mr. Dan Rasure
TechShop 2.0, LLC
2130 Grand Avenue
Des Moines, lA 50312

Sirs:

We noted the public announcement that Mr. Rasure intends to open a so-called 'TechShop 2.0"
location in the facility at 926 Howard Street, San Francisco, CA 94103 in which TechShop SOMA, LLC.

operated until closing in November of 2017.

Mr. Rasure has no agreements or contractual relationship with TechShop, lnc. or TechShop SOMA,
LLC at this time, nor to the best of our knowledge, with any secured creditor of those entities.

Be advised that TechShop, lnc. will be filing Chapter 7 bankruptcy shortly, and the assets in the
building will come under the control of the Trustee, who will be responsible for liquidating them for

the benefit of creditors in accordance with the law.

Also be advised that Mr. Rasure has no rights to the possession or use of the assets of TechShop, lnc.

or Techshop SOMA, LLC, including, but not limited to:

Machinery

Hand tools

Materials

Retail inventory
Fixtures

Furniture

Signage

Trademarks
Intellectual Property
Training materials
Computer systems
Data

Operating Methods lnformation
Financial Data
Membership Data

0 I . 0 . 0 0 . 0 0 . 0 . . .

 

 

Uniwd Staics Disirici Couri
Nonhcm Disrrict of Califomia

Trial Exhibit 29

Cas¢ N¢,_ 4:18-cv»01044-HSG-JCS
Dmc Ememd

By
Dcputy Clcrk

 

DR003069

 

Case 4:18-cV-01044-HSG Document 140-2 Filed 04/13/19 Page 3 of 3

TechS

sun.o YouR' seems \ ease

38 South Second Street, San ]ose, CA 95113

Any activity Mr. Rasure undertakes at this location is done without the permission of TechShop, lnc.
or TechShop SOMA, LLC.

TechShop, lnc. and TechShop SOMA, LLC will not assume any responsibility or liability for personal
injuries, property damage, financial losses, or other damages that may be incurred as a result of
unauthorized use of these assets.

Sincerely,

Daniel Woods
CEO, TechShop, lnc.

DR003070

